[Cite as State ex rel. Brown v. Henson, 2014-Ohio-194.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

STATE OF OHIO, EX. REL.,                                     JUDGES:
STEPHAN D. L. BROWN                                          Hon. W. Scott Gwin, P.J.
                                                             Hon. William B. Hoffman, J.
        Petitioner                                           Hon. Craig R. Baldwin, J.

-vs-                                                         Case No. 13CA82

HONORABLE JUDGE JAMES
HENSON                                                       OPINION

        Respondent



CHARACTER OF PROCEEDING:                                  Writ of Procedendo


JUDGMENT:                                                 Dismissed


DATE OF JUDGMENT ENTRY:                                   January 21, 2014


APPEARANCES:


For Respondent                                            For Petitioner

JAMES J. MAYER, JR.                                       STEPHAN D. BROWN, PRO SE
Prosecuting Attorney                                      #544-406
Richland County, Ohio                                     P.O. Box 57
                                                          Marion Correctional Institution
By: JOHN C. NIEFT                                         Marion, Ohio 43302
Assistant Prosecuting Attorney
38 S. Park St.
Mansfield, Ohio 44902
[Cite as State ex rel. Brown v. Henson, 2014-Ohio-194.]


Hoffman, J.


        {¶1}     Petitioner, Stephan Brown, has filed a “Petition for Writ of Procedendo”

asking this Court to order Respondent, Judge James Henson, to rule on a motion for jail

time credit filed in the trial court in December 2012.    Respondent has filed a motion to

dismiss the complaint as moot. Petitioner has not filed a response to the motion to

dismiss.

        {¶2}     The Supreme Court has explained, “For a writ of procedendo, [a

petitioner] must show a clear legal right to require the court to proceed, a clear legal

duty on the part of the court to proceed, and the lack of an adequate remedy in the

ordinary course of the law. State ex rel. Sherrills v. Cuyahoga Cty. Court of Common

Pleas, 72 Ohio St.3d 461, 462, 650 N.E.2d 899 (1995). A writ of procedendo is proper

when a court has refused to enter judgment or has unnecessarily delayed proceeding to

judgment. State ex rel. Crandall, Pheils & Wisniewski v. DeCessna, 73 Ohio St.3d 180,

184, 652 N.E.2d 742 (1995).” State ex rel. Culgan v. Collier (2013), 135 Ohio St.3d

436, 437, 988 N.E.

        {¶3}     Additionally, the Supreme Court has held that a judge’s performance of

the requested act makes the complaint in procedendo moot. State ex rel. Hazel v.

Bender, 129 Ohio St.3d 496, 496, 954 N.E.2d 114, 115 (Ohio,2011).
                                                                               3


      {¶4}   Subsequent to the filing of the instant complaint, Respondent ruled on the

motion for jail time credit. For this reason, we grant the motion to dismiss the instant

petition as moot.

By: Hoffman, J.

Gwin, P.J. and

Baldwin, J. concur